DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the claim filed 06/05/2020.
Claim 1 is pending in the application and is hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “pure scotch whiskey”.  The term “pure” renders the claim indefinite because it is unclear what differentiates a pure scotch whiskey from a scotch whiskey that is less pure or impure, given that a whiskey is a mixture of different ingredients. For the purpose of examination, “pure scotch whiskey” is interpreted to mean a scotch whiskey. Appropriate correction is required.
Claim 1 recites “the wasabi extract is placed in an oak barrel and fermented for at least 48 hours to extract 14 to 17 parts by weight of a wasabi sinigrin extract in an upper layer portion”. It is unclear how fermentation could proceed in an oak barrel that contains wasabi powder and scotch whiskey, given that at least 40% ABV alcohol from whiskey is toxic to a microorganism (e.g., bacteria or yeast) thus a fermentation will not be triggered at all.
 It is further unclear by what means 14 to 17 parts by weight a wasabi sinigrin is extracted or what action is required to extract 14-17 parts by weight of a wasabi sinigrin extract. 
It is further unclear what 14-17 parts by weight of a wasabi sinigrin extract is referring to. Does that mean 14-17% of the sinigrin in the wasabi powder is extracted?
It is further unclear what “an upper layer portion” is referring to. Is it within the capacity of the oak barrel? What does the layer mean?  What differentiates an upper layer portion from a lower layer portion?
For the purpose of examination, the limitation about “fermented” and “to extract 14 to 17 parts by weight of a wasabi sinigrin extract in an upper layer portion” are not considered. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over  Mixologist, “Drambuie”  [Online], published 05/01/2015, [retrieved on 2022-03-16]. Retrieved from the Internet: <URL: https://www.epicurus.com/beverages/drambuie/1095/> (hereinafter referred to as Mixologist) in view of Haruo WO0041579A1 (English translation relied upon for reference, hereinafter referred to as Haruo).
Regarding claim 1, Mixologist teaches a method of making a flavored scotch whiskey by mixing scotch whiskey with an herb/spice powder such as fennel seed powder and ageing the mixture for two days (the whole webpage).
Mixologist is silent regarding placing the scotch whiskey that contains a spice powder in an oak barrel. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have placed the scotch whiskey in an oak barrel with reasonable expectation of success, for the reason that it is common practice in the art to age or store whiskey in an oak barrel, keg or cask. 
Mixologist teaches a spice powder but is silent regarding wasabi powder. 
In the same field of endeavor, Haruo teaches a method of preparing a spice-containing drink, comprising adding a spice such as fennel and wasabi to an alcohol beverage such as whiskey, brandy, wine, etc. (page 3, 4th para.; page 4, 6th para.; page 5, bottom para.; example 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mixologist by adding wasabi powder to the whiskey of Mixologist with reasonable expectation of success, for the 
Mixologist in view of Haruo teaches mixing wasabi powder with scotch whiskey and followed by ageing, which necessarily will extract a substance in the wasabi into whiskey.
Mixologist in view of Haruo is silent regarding the ratio of wasabi powered/scotch whiskey. However, the ratio of the two is known to affect the extraction. Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the ratio of the two depending on the intensity of the flavor desired for the beverage.  As such, the ratio as recited in the claim is merely an obvious variant of the prior art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nouet, “Spicing up Winter”  [Online], published 01/07/2016, [retrieved on 2022-03-16]. Retrieved from the Internet: <URL: https:// https://scotchwhisky.com/magazine/food/8094/spicing-up-winter/> (hereinafter referred to as Nouet) in view of Haruo WO0041579A1 (English translation relied upon for reference, hereinafter referred to as Haruo).
Regarding claim 1
Where Nouet teaches whiskey,  it would have been obvious to have selected scotch whiskey, as one of ordinary skill would have had the reasonable expectation that any whiskey (e.g. a Scotch) would be suitable for functioning as the base beverage for making a spiced whiskey. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with scotch whiskey.
Nouet is silent regarding placing the scotch whiskey that contains spice in an oak barrel. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have placed the scotch whiskey in an oak barrel with reasonable expectation of success, for the reason that it is common practice in the art to age or store whiskey in an oak barrel, keg or cask. 
Nouet teaches a spice powder but is silent regarding wasabi powder. 
In the same field of endeavor, Haruo teaches a method of preparing spice-containing drink, comprising adding a spice such as wasabi, fennel, cinnamon, cardamom, chili pepper, etc. to an alcohol beverage such as whiskey, brandy, wine, etc. (page 3, 4th para.; page 4, 6th para.; page 5, bottom para.; example 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nouet by adding wasabi powder to the whiskey of Nouet with reasonable expectation of success, for the reason that prior art has established that wasabi is functional equivalent suitable for intended purpose of spicing up beverage. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07.
Nouet in view of Haruo teaches mixing wasabi powder with scotch whiskey and followed by placing the mixture in oak barrel container, which necessarily will extract a substance in the wasabi into whiskey.
Nouet in view of Haruo is silent regarding the ratio of wasabi power/scotch whiskey and duration of extracting the whiskey that contains the wasabi. However, the ratio of the wasabi power/scotch whiskey or the duration are known to affect the extraction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the ratio of the two and the time of extraction depending on the intensity of the flavor desired for the beverage.  As such, the ratio and the duration as recited in the claim is merely an obvious variant of the prior art.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHANGQING LI/Examiner, Art Unit 1793